Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Popovic (US 2016/0138690). Popovic discloses a mechanism for storing and releasing mechanical energy having, inter alia, a frame (e.g. in Fig. 9D), a main support shaft (250 - Fig. 2) disposed on said frame, and a main driving wheel (input - Fig. 3B) coupled with said main support shaft and rotating around said main support shaft. It differs, inter alia, in that it only has either an accumulator or driven wheel (“output” in Fig. 3B can either be considered an accumulator, in which case it lacks a driven wheel, or can be considered a driven wheel, in which case it lacks an accumulator) and either an energy release device or clutch control (e.g. “drum brake” - Fig 3B can be considered a clutch control, in which case it is not also the claimed energy release device, or it can be considered the energy release device, in which case it is not also the claimed clutch control). While Popovic addresses the same function as the instant application - accumulating mechanical energy and later releasing it, Popovic differs structurally. There is no teaching, suggestion, or motivation in the prior art to modify Popovic to have the missing claimed structural limitations without the use of impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658